Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 14 – 20 are previously withdrawn.
Claims 2 – 3 are newly canceled.
Claims 1, and 4 – 20 are pending.
Claims 1, and 4 – 13 are examined as following.

Priority
Acknowledgement is made of applicant’s claim of benefit from Provisional Application 62/548,654, filed on 08/22/2017.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/25/2019, and 04/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informality: the claim status is denoted as “Original”; however, the claim is amended from claim 1, filed on 08/14/2020, examined in the Office action filed on 09/04/2020. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 1, line 6: “actuators are configured to adjust”;
Claim 1, line 9: “conveyor belt is configured to move”.
Claim 4: “food product former configured to form”.
Claim 5: “conveyor belt is configured to move”.
Claim 6: “lower platen assembly is configured to move”.
“lower platen assembly is configured to remain”.
Claim 8: “actuators are configured to adjust”.
Claim 9: “lower platen assembly is configured to move”.
Claim 10: “conveyor belt is configured to move”.
Claim 11: “food stripper configured to separate”.
Claim 13: “belt cleaner configured to clean”.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 5, the limitation “The grill of claim 2”, line 1, recites dependence from canceled claim 2, filed on 12/03/2020. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, the claim is construed as depending from independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, and 4 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over RUBIO ET AL (US 5,006,358, previously cited), in view of NELSON (US 2015/0305557 A1, newly cited).
	Regarding claim 1, Rubio discloses
	a grill [moving press apparatus 10 and associated structures/components, fig. 2; applies heat to cook dough balls B into tortillas T, fig. 2] comprising:
	an upper platen assembly including an upper grilling plate [upper platen 18 and associated structures/components, fig. 2; grills by heating from calrods 21, fig. 2];
	a lower platen assembly including a lower grilling plate opposite the upper grilling plate [lower platen 20, fig. 2; grills by heating from calrods 21, fig. 2], the upper grilling plate being separated from the lower grilling plate by a distance [vertical space into which dough balls B enter, fig. 2];
	one or more actuators operably connected to at least one of the upper platen assembly and the lower platen assembly [rod 78, arm 76, oscillator drive 77, and associated structures/components, fig. 6, of press 10, fig. 2; move upper platen 18 towards lower platen 20, fig. 9], wherein the one or more actuators are configured to adjust the distance [rod 78, arm 76, oscillator drive 77, and associated structures/components, fig. 6; move upper platen 18 towards lower platen 20, fig. 9]; and
	a conveyor belt located between the upper grilling plate and the lower grilling plate [conveyor belt 14, fig. 2], wherein the conveyer belt is configured to move one or more food products between the upper grilling plate and the lower grilling plate [conveyor belt 14 moves dough balls B and tortillas T, fig. 2],
[upper platen 18 and associated structures/components, fig. 2; grills by heating from calrods 21, fig. 2] and the lower platen assembly [lower platen 20, fig. 2; grills by heating from calrods 21, fig. 2] to adjust the distance [rod 78, arm 76, oscillator drive 77, and associated structures/components, fig. 6; move upper platen 18 towards lower platen 20, fig. 9] causes the respective one of the upper platen assembly and the lower platen assembly that moves to move with respect to the conveyor belt between the upper grilling plate and the lower grilling plate [upper platen 18 moves towards conveyor belt 14, fig. 2 and towards lower platen 20, fig. 9], and
	wherein the upper grilling plate moves between a cooking position and a non-cooking position to adjust the distance [upper platen 18 is moved between raised non-cooking position and lowered cooking position, fig. 9], and wherein when the lower platen assembly is in the cooking position the lower grilling plate is in contact with the conveyor belt [lower platen 20, fig. 2; is in contact with conveyor belt 14 in cooking position, fig. 2].
However, Rubio does not explicitly disclose
	the lower grilling plate moves between a cooking position and a non-cooking position to adjust the distance, and wherein when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt.
Nelson discloses a two sided grill [grill 20, fig. 2]; Nelson teaches among other limitations
	the lower grilling plate [lower grilling plate 32 of lower platen assembly 24, fig. 2] moves between a cooking position and a non-cooking position to adjust the distance [lower grilling plate 32 is moved up and down through gap 36 by leveling mechanisms 50 and control 60, fig. 2], [lower grilling plate 32 moved down by leveling mechanisms 50 and control 60 towards bottom of gap 36, fig. 2; lowered position is non-cooking position, and would be away from Rubio conveyor belt 14, in a modification of Rubio].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the lower platen and associated structures/components, of Rubio, by adding leveling mechanisms and a control, as taught by Nelson, for the purpose of controlling the amount of heat applied to a lower surface of a food item through vertical movement of a lower grilling plate, for the advantage of producing a desirably heated/cooked food item [Nelson, para. 0020, Detailed Description: "the plurality of leveling mechanisms 50 may apply a positive pressure on the lower grilling plate 32 and consequently on the food items as they are being cooked on the grill 20"].

Regarding claim 4, Rubio, and Nelson discloses substantially all the limitations as set forth above, such as
	the grill, and the conveyor belt.
	Rubio further discloses 
	a food product former configured to form each of the one or more food products [dough divider-rounder 11, fig. 2, and proofer 1, fig. 5; with associated structures/features/components] and place each of the one or more food products on the conveyor belt [feed pipe 6, dispenser 9, and feed belt 34, and associated structures/features/components, fig. 2].

Regarding claim 5, Rubio, and Nelson discloses substantially all the limitations as set forth above, such as
	the grill, the conveyor belt, the one or more food products, the upper grilling plate, the lower grilling plate, the upper platen assembly, the lower platen assembly, and the non-cooking position.
	Rubio further discloses 
	the conveyer belt [conveyor belt 14, fig. 2] is configured to move the one or more food products between the upper grilling plate and the lower grilling plate [conveyor belt 14 moves dough balls B and tortillas T, fig. 2] when at least one of the upper platen assembly and the lower platen assembly is in the non-cooking position [conveyor belt 14, fig. 2; moves dough balls B when upper platen 18 is in raised position for non-cooking, time interval T1, fig. 9; and moves tortillas T when upper platen 18 is in raised position for non-cooking, time interval T4, fig. 9].

Regarding claim 6, Rubio, and Nelson discloses substantially all the limitations as set forth above, such as
	the grill, the conveyor belt, the one or more food products, the upper grilling plate, the lower grilling plate, the upper platen assembly, the lower platen assembly, the non-cooking position, and the cooking position.
	Rubio further discloses 
[upper platen 18, fig. 9, with rod 78, arm 76, oscillator drive 77, and associated structures/components, fig. 6, of press 10, fig. 2; have raised position which is for non-cooking, and lowered position which is for cooking, fig. 9] when the one or more food products is located in between the upper grilling plate and the lower grilling plate [upper platen 18, fig. 9, is moved to lowered position which is for cooking when dough balls B1, B2, and B3 are positioned below upper platen 18, fig. 9].

Regarding claim 7, Rubio, and Nelson discloses substantially all the limitations as set forth above, such as
	the grill, the upper platen assembly, the lower platen assembly, the non-cooking position, and the cooking position.
	Rubio further discloses 
	at least one of the upper platen assembly and the lower platen assembly is configured to remain in the cooking position for a selected period of time [digital speed control 102, fig. 5; camshaft rotation which represents time has time period between point A and point B, Fig 8; "'A' represents the point by which impingement of the upper platen on the dough units first occurs, and 'B' represents the point not earlier than which the upper platen moves upward and out of engagement with the newly formed tortillas. The traverse time from A to B represents the period during which heating of the dough units occurs", col. 9, line 28, Description].

Regarding claim 8, Rubio, and Nelson discloses substantially all the limitations as set forth above, such as
	the grill, the one or more actuators, the distance, and the selected period of time.
	Rubio further discloses 
	the one or more actuators are configured to adjust the distance during the selected period of time [shim members 51 and 52, fig. 3; "The "ramp" effect of the opposing, inclined-plane surfaces of these shims makes it possible to adjust the distance between the top platen and the bottom platen when they are in the closed position with assurance that that distance will be maintained uniform throughout the length and breadth of the platens. By this means, the thickness to which tortillas may be pressed between them may be accurately controlled and regulated", col. 6, line 68, Description].

Regarding claim 9, Rubio, and Nelson discloses substantially all the limitations as set forth above, such as
	the grill, the upper platen assembly, the lower platen assembly, the non-cooking position, and the selected period of time.
	Rubio further discloses 
	at least one of the upper platen assembly and the lower platen assembly is configured to move from cooking position to the non- cooking position after the selected period of time [after point B, fig. 8, upper platen 18 is moved from lowered position for cooking, time interval T3, to raised position for non-cooking, time interval T4, fig. 9].

Regarding claim 10, Rubio, and Nelson discloses substantially all the limitations as set forth above, such as
	the grill, the conveyor belt, and the one or more food products.
	Rubio further discloses 
	the conveyor belt is configured to move the one or more food products from the conveyor belt to a storage receptacle [Rubio, conveyor belt 14, moves tortillas T towards oven 44, fig. 2].

Regarding claim 11, Rubio, and Nelson discloses substantially all the limitations as set forth above, such as
	the grill, the conveyor belt, and the one or more food products.
	Rubio further discloses 
	a food stripper configured to separate each of the one or more food products from the conveyor belt [tortilla remover 38 and belt 40, fig. 2].

Regarding claim 12, Rubio, and Nelson discloses substantially all the limitations as set forth above, such as
	the grill, the conveyor belt, the food stripper, and the one or more food products.
	Rubio further discloses 
	the food stripper diverts each of the one or more food products into a storage receptacle [Rubio, tortilla remover 38 and belt 40 divert tortillas T from conveyor belt 14 to oven 44, fig. 2].

Regarding claim 13, Rubio, and Nelson discloses substantially all the limitations as set forth above, such as
	the grill, and the conveyor belt.
	Rubio further discloses 
	a belt cleaner configured to clean the conveyor belt [vacuum devices 90 and 92, and brushes 94 and 96, fig. 2].

Response to Amendment
The Claims filed on 12/03/2020 are acknowledged.

Response to Argument
The Remarks/Arguments, filed on 12/03/2020, are acknowledged.

A.	With respect to the rejection of claims 1 – 13 under 35 USC 102 of Rubio, the Applicant argues, filed on 12/03/2020, page 6 line 13 and thereafter: ”Claim 1 requires, in part: an upper platen assembly including an upper grilling plate; … the lower grilling plate is spaced from the conveyor belt. Rubio does not disclose or suggest this structure. Rubio is directed to “A Method of Making Tortillas” and discloses upper and lower platens (18, 20) and a belt (14) therebetween. The upper platen 18 can move upward and downward with respect to the belt and translates horizontally along with the belt so that the upper platen continues engagement with food product disposed upon the belt as the belt moves. See FIG. 9. Rubio does not disclose or suggest that “when the lower platen assembly is in the cooking position the lower grilling plate is in contact with the conveyor belt and when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt,” as required by claim 1. While, Rubio states that “[although it is within the contemplation of this invention that the lower platen also or in the alternative may be movable upward and downward by a greater or lesser amount, that usually is not necessary or desirable, as will be apparent from the description which follows.” Col. 4, line 68 to col. 5, line 4. Rubio does not disclose any structure to specifically move the lower platen assembly, nor that any movement of Rubio’s lower platen would cause the lower platen to be spaced from the conveyor belt. Because Rubio does not disclose or suggest all of the limitations of claim 1 as presented herein, let alone the claims that depend from claim 1, this rejection should be withdrawn.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1 – 13 under 35 USC 102 of Rubio have been fully considered and are persuasive. The rejection of claims 1 – 13 under 35 USC 102 of Rubio has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 1 is made, in view of the newly added limitations, such as, among others: “the lower grilling plate moves between a cooking position and a non-cooking position to adjust the distance, and wherein when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt", line 15. Claims 1, and 4 – 13 have not been previously considered/examined with the 
In response to Applicant’s arguments that Rubio does not disclose or suggest that “when the lower platen assembly is in the cooking position the lower grilling plate is in contact with the conveyor belt and when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt,”, it is respectfully argued that Rubio, and Nelson teaches/suggests the limitations required in amended claim 1, see above, with excerpts for new limitations as following: [Nelson, the lower grilling plate [lower grilling plate 32 of lower platen assembly 24, fig. 2] moves between a cooking position and a non-cooking position to adjust the distance [lower grilling plate 32 is moved up and down through gap 36 by leveling mechanisms 50 and control 60, fig. 2], and wherein when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt [lower grilling plate 32 moved down by leveling mechanisms 50 and control 60 towards bottom of gap 36, fig. 2; lowered position is non-cooking position, and would be away from Rubio conveyor belt 14, in a modification of Rubio]].

Conclusion

SHERMAN ET AL (US 4,715,357) discloses a cooking apparatus with a vertically movable lower plate.

Applicant’s amendment of claim 1 added new limitations, such as, among others: “the lower grilling plate moves between a cooking position and a non-cooking position to adjust the distance, and wherein when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt", line 15. Claims 1, and 4 – 13 have not been previously considered/examined with the newly added limitations. Therefore, claims 1, and 4 – 13 are changed in scope.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/09/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761